Exhibit99.1 JOINT FILING AGREEMENT In accordance with Rule13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, the undersigned agree to the joint filing of a Statement on Schedule13G (including any and all amendments thereto) with respect to the Common Stock, no par value, of Cell Therapeutics, Inc. and further agree to the filing of this agreement as an exhibit thereto.In addition, each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement on Schedule13G. Date: October 9, 2012 TANG CAPITAL PARTNERS, LP By: Tang Capital Management, LLC Its: General Partner By: /s/ Kevin C. Tang Name: Kevin C. Tang Title: Manager TANG CAPITAL MANAGEMENT, LLC By: /s/ Kevin C. Tang Name: Kevin C. Tang Title: Manager /s/ Kevin C. Tang Name: Kevin C. Tang
